PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/700,958
Filing Date: 2 Dec 2019
Appellant(s): Snowflake Inc.



__________________
Blake L. Holt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/2022.

Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 6-19, 21-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Claborn et al. (Claborn hereinafter) US Patent No. 7627584 filed Nov. 22, 2006 and issued Dec. 1, 2009 in view of Mitkar et al. (Mitkar hereinafter) US Patent Application Publication No. 20160124663 filed Oct. 29, 2014 and published May 5, 2016.


Regarding Claims 1, 14, 24, Claborn discloses a system, method and non-transitory computer readable storage media comprising:
a cache memory to store database data (Claborn at FIG 2, the database volumes are memory structures. Forming the volumes as cache type memory would have been obvious to one of ordinary skill, as the cache memory is well known in the art for fast retrieval of data), and
a processor, operatively coupled with the cache memory, (Claborn at FIG 2, the processors are illustrated at 215 and 219):
replicate the database data stored in a primary deployment such that the database data is further stored in a secondary deployment (Claborn at Fig. 1, wherein 103 is the primary database and 108 wherein the archive storage corresponds to the secondary database);
determine that the primary deployment is unavailable (Claborn at FIG 2, primary site fails, as indicated by “X”, Col. 3, lines 40-43, wherein the primary database become absent corresponds to unavailable);
execute in response to determining that the primary deployment is unavailable one or more transactions on the database data at the secondary deployment (Claborn at FIG. 2, in step 207, operations are transferred to the secondary site and away from the primary site, Col. 3, lines 43-47), to cause a change to the database data to be stored in the secondary deployment (Col. 4, lines 17-29, Claborn);
determine that the primary site is no longer unavailable (Claborn FIG 2, at step 203, primary site is available (i.e. no longer unavailable);
propagate the one or more transactions on the database data to the primary deployment in response to determining that the primary deployment is no longer unavailable (Claborn FIG 2, at step 203, primary site is available and left pointing arrow illustrates where the transactions that were loaded to the secondary standby deployment are loaded back to the primary deployment as long as the primary deployment is available); 
execute queries on the database data at the primary deployment when the primary deployment is available (Claborn at Col. 7, lines 28-29). 
Claborn discloses all the limitations as stated above. However, Claborn doesn’t explicitly disclose replicate, after execution of the queries on the database data at the primary deployment, the change to the database data stored in the secondary deployment such that the change is further stored in the primary deployment. On the other hand, Mitkar disclose the method of restoring the data from the secondary database to the primary database at another point in time as shown in Para. 0080. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Claborn, with the teachings of Mitkar, to restore the most recent copies form the secondary database to the primary database. Modification would have been obvious to one of ordinary skill in the art keep the primary database updated with the most recent update. Motivation to do so would be to save all data transaction during the primary database was absent in case the data is being deleted or modified in the secondary database as shown in Para. 0081, Mitkar.
Regarding Claims 2, 15, and 25, Claborn in view of Mitkar disclose a system of claim 1, wherein the processor is further to execute new transactions on the database data at the primary deployment and the secondary deployment when each of the primary deployment and the secondary deployment is available (Fig. 3, 303, which corresponds to the primary database and 305, which corresponds to the secondary database, Col. 19, lines 58-67, wherein the transition from the primary to standby corresponds to primary and secondary database, Claborn).
Regarding Claims 3, 16, and 26, Claborn in view of Mitkar discloses a system of claim 1, wherein the processor is further to shift execution of queries on the database data from the primary deployment to the secondary deployment for a duration of time the primary deployment is unavailable (Co. 7, lines 51-55, wherein the periodically reattempt corresponds to time duration, Claborn).
Regarding Claims 6, Claborn in view of Mitkar discloses a system of claim 1, wherein in the processor is further to provide a notification to an account associated with the database data when an availability status of either of the primary deployment or the secondary deployment has changed (Col. 3, and Col. 4, lines 48-67, and 1-7, wherein the automated observer between the primary and the standby database corresponds to notification, Claborn).
Regarding Claim 7, Claborn in view of Mitkar discloses a system of claim 1, wherein the processor is further to adhere to a user-defined maximum acceptable time period for the second deployment to become available for executing queries on the database data after the primary deployment is determined to be unavailable (Co. 7, lines 51-55, wherein the periodically reattempt corresponds to time duration, Claborn).
Regarding Claims 8, 18, and 27, Claborn in view of Mitkar discloses a system of claim 1, wherein to determine that the primary deployment is unavailable, the processor to determine one or more of:
a power outage has occurred at the primary deployment; an error resulting in improper modification or deletion of the database data at the primary deployment has occurred; a data center outage has occurred at the primary deployment; a cloud provider of the primary deployment has experienced an outage; an error has occurred at the primary deployment; or the primary deployment is undergoing scheduled downtime (Col. 8, lines 58-65, wherein the network outage corresponds to data center outage, Claborn).
Regarding Claims 9, 19, and 28, Claborn in view of Mitkar discloses a system of claim 1, wherein the processor further to adhere to a user-defined maximum number of database transactions an application may tolerate losing when shifting database operations from the primary deployment to the secondary deployment in response to the primary deployment becoming unavailable (Col. 6, lines 43-57, wherein the Data Guard monitor the transitioning of data which corresponds to number of transaction lost, Claborn).
Regarding Claims 10, 21, and 29, Claborn in view of Mitkar discloses a system, wherein to replicate the database data stored in the primary deployment, the processor to replicate in response to the primary deployment becoming unavailable (Col. 8, lines 2-12, Claborn).
Regarding Claims 11, and 30, Claborn in view of Mitkar disclose a system of claim 1, wherein the processor further to shift a client account connection from the primary deployment to the secondary deployment in response to the primary deployment becoming unavailable (Col. 8, lines 21-34, Claborn).
Regarding Claims 12, 22, and 31, Claborn in view of Mitkar disclose a system of claim 1, wherein to propagate the one or more transactions to the primary deployment, the processor to propagate only the one or more transactions without replicating any data already existing in the primary deployment before the primary deployment became unavailable (Col. 10, lines 1-8, wherein the value of state version increased reflects the data replicated, Claborn).
Regarding Claims 13, 23, Claborn in view of Mitkar discloses a system of claim 1, wherein to propagate the one or more transactions to the primary deployment, the processor to determine the one or more transactions based on a global file identifier indicating which files in the database data have been updated since the primary deployment became unavailable (Col. 17, lines 24-33, wherein the observer ID corresponds to global file identifier, Claborn).
Regarding Claim 17, Claborn in view of Mitkar discloses a method of claim 16, wherein the shifting of execution of queries from the primary deployment to the secondary deployment occurs within a user-defined maximum acceptable time period for the secondary deployment to become available for executing queries after the primary deployment is determined to be unavailable (col. 17, lines 51-59, wherein the how long the observer and the standby will wait corresponds to the maximum acceptable time period, Claborn).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claborn et al. (Claborn hereinafter) US Patent No. 7627584 filed Nov. 22, 2006 and issued Dec. 1, 2009 in view of Mitkar et al. (Mitkar hereinafter) US Patent Application Publication No. 20160124663 filed Oct. 29, 2014 and published May 5, 2016 and further Mehta et al. (Mehta hereinafter) US Patent Application Publication No. 20120159234 filed Dec. 15, 2010 and published June 21, 2012.

Regarding Claim 4, Claborn in view of Mitkar disclose all the limitations as stated in the rejection above. However, the combination of Claborn in view of Mitkar doesn’t explicitly disclose wherein the primary deployment and the secondary deployment are located in different geographic locations. On the other hand, Mehta disclose the data center and backup databases as shown in Fig. 1, Para. 20, wherein the data center is located in a different geographic location. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Mehta in the combination of Claborn in view of Mitkar. Skilled artisan would have been motivated to make such modification since the primary storage and the standby storage are remotely connected one of them could be in a different geographic location in case of emergency and one of the databases is unavailable the second database will not be effected by the same issue that effects the first database.
Regarding Claims 5, Claborn in view of Mitkar and further in view of Mehta disclose a system wherein the primary deployment and the secondary deployment are provided by different cloud-based storage providers (Para. 15, Fig. 1, Mehta).

Every ground of rejection set forth in the Office action dated 9/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Appellant argues the motivation to combine the applied arts teaches away from the claimed invention. The examiner did not provide the required rational. The examiner rational did not describe and cite to any problems present in Claborn or Mitkar.
Examiner disagrees. The office action dated 9/2/2021, supplied a motivation to combine as a reason for obviousness, which is one of the recognized KSR rational for prima facie obviousness. (KSR International Co. v. Teleflex Inc.(KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)). A motivation to combine is not a “mere conclusory statement”.  It is prima facie factual 
Evidence in support of obviousness, well recognized as such by the US Supreme Court in KSR v Teleflex.  
Appellant argues there was no explanation how the alleged teaching of Mitkar could possibly advance or improve Claborn in order to overcome the problem in Claborn, the changes to the database data stored in the secondary database such that the change is further stored in the primary database, where the replication takes place after execution of the queries on the database data at the primary database, to prevent or even mitigate the split brain syndrome that explicitly Claborn describe as being the problem.
Examiner disagrees. As stated in the office action dated 9/2/2021 Claborn doesn’t not explicitly disclose the replication takes place after execution of the queries on the database data at the primary database, however, Mitkar disclose the argued limitation as shown in Para. 0080, wherein the method if after creation of a secondary copy are placed in the primary database at a later time which corresponds to “after” used for recovery when a database is absent, the motivation to incorporate Mitkar teaching in the Claborn to prevent the data from lost due to deletion or overwritten, or corruption as described in Para. 0075.
Appellant argues Claborn discredits and discourage using the claimed invention, where an unavailable database that returns in an unsynchronized state (i.e. where changes on the primary deployment/ primary database have not yet been applied to the secondary deployment/standby database) is allowed to execute queries or transactions.
Examiner disagrees. Claborn in the Combination of Claborn in view of Mitkar doesn’t use the synchronization of data when the primary database is no longer unavailable. However, Mitkar which is analogues art and from the same field of endeavor disclose the method of synchronizing the data after the primary database no longer unavailable as shown in Para. 0075, 0080 and 0081, as further described in Para. 0119, Fig. 1C, step 140, wherein the method of mirroring copied primary data from primary storage to a secondary storage shown in Fig. 1A, step 106, Para. 0178 corresponds to synchronizing data after the primary database being available.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
SA
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
Conferees:
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.